Case 2:18-cv-09694-MWF-MAA Document 17 Filed 09/17/20 Page 1 of 1 Page ID #:956



   1
   2
                                                                        JS-6
   3
   4
   5
   6
   7
   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10
  11    JOHNNY ALBERTO                          Case No. 2:18-cv-09694-MWF-MAA
  12    KATRAKAZOS,

                           Petitioner,          JUDGMENT
  13
              v.
  14
  15    SCOTT FRAUENHEIM, Warden,

  16                       Respondent.
  17
  18         Pursuant to the Order Accepting Report and Recommendation of the United
  19   States Magistrate Judge,
  20         IT IS ORDERED AND ADJUDGED that the Petition is denied and the
  21   action is dismissed with prejudice.
  22
  23   DATED: September 17, 2020
  24
  25                                     ____________________________________
                                         MICHAEL W. FITZGERALD
  26                                     UNITED STATES DISTRICT JUDGE
  27
  28
